Citation Nr: 0528095	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic kidney disorder.  

2.  Entitlement to service connection for a chronic right arm 
disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic left leg 
disorder.  

4.  Entitlement to service connection for a chronic left foot 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1942 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic kidney disorder; determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a chronic right arm disorder to include injury 
residuals, a chronic left leg disorder, and a chronic left 
foot disorder; and denied the claims.  In March 2000, the 
veteran submitted a notice of disagreement (NOD) with the 
adverse decision.  In October 2002, the Board, in pertinent 
part, noted that the veteran had submitted a timely NOD with 
the denial of service connection for a chronic right arm 
disorder, a chronic left leg disorder, and a chronic left 
foot disorder and remanded those issues to the RO for further 
action in accordance with the United States Court of Appeals 
for Veterans Claims' (Court) decision in Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  

In May 2003, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the issues of whether new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic kidney disorder and his 
entitlement to service connection for a chronic right arm 
disorder to include injury residuals, a chronic left leg 
disorder, and a chronic left foot disorder.  In July 2003, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the denial of all of the issues addressed by the May 2003 
SOC.  

In October 2003, the RO issued a supplemental statement of 
the case (SSOC) to the veteran and his accredited 
representative wherein it attempted to reframe the issues of 
the veteran's entitlement to service connection for both a 
chronic left leg disorder and a chronic left foot disorder as 
entitlement to service connection for a chronic right ankle 
disorder and a chronic right foot disorder.  The RO clarified 
that:

Service connection was initially denied 
for a left leg and foot condition claimed 
as secondary to your service-connected 
right knee.  However, since you clarified 
in your notice of disagreement that the 
claim was not for a left leg and foot 
condition, it is for a right leg and foot 
condition, and you also claimed only 
right leg and foot or ankle conditions on 
your VA examinations, this additional 
SSOC is being sent to you to provide you 
with the correct reasons and bases and 
applicable laws for the decision on your 
claim.  (emphasis in the original).  

In April 2005, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  

Initially, the Board notes that the veteran perfected a 
timely substantive appeal from the denial of service 
connection for both a chronic left leg disorder and a chronic 
left foot disorder.  38 C.F.R. §§ 20.202, 20.300 (2005).  
Neither the veteran nor his accredited representative have 
explicitly withdrawn the veteran's substantive appeal.  38 
C.F.R. § 20.204 (2005).  Therefore, the issues remain on 
appeal notwithstanding the RO's attempt to reframe them.  The 
RO has not formally adjudicated the issues of the veteran's 
entitlement to service connection for a chronic right ankle 
disorder and a chronic right foot disorder.  Given this fact, 
the issues will be referred to the RO below for adjudication.  
For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to a chronic 
kidney disorder is GRANTED.  

The issues of the veteran's entitlement to service connection 
for a chronic kidney disorder, a chronic right arm disorder 
to include injury residuals, a chronic left leg disorder, and 
a chronic left foot disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

The veteran has submitted claims of entitlement to right knee 
shell fragment wound residuals, a wrist disorder, a right 
ankle disorder, and a right foot disorder.  It appears that 
the RO has not had an opportunity to act upon the claims.  
Absent an adjudication, a NOD, a SOC, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2005).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  In April 1947, the RO denied service connection for a 
chronic kidney disorder.  The veteran was informed in writing 
of the adverse determination and his appellate rights in May 
1947.  He did not submit a notice of disagreement with the 
adverse decision.  

2.  The documentation submitted since the April 1947 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The April 1947 RO decision which denied service connection 
for a chronic kidney disorder is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic kidney 
disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 20.1105 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic kidney disorder, the Board 
observes that the RO issued VCAA notices to the veteran in 
August 2003 which informed him of the evidence needed to 
support his application; what actions he needed to undertake; 
and how the VA would assist him in developing his 
application.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a video hearing before the undersigned Acting 
Veterans Law Judge.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's application 
would not constitute prejudicial error.  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2005).  

A.  Prior RO Decision

In April 1947, the RO denied service connection for a chronic 
kidney disorder as the claimed disorder was not shown by the 
evidence of record.  In May 1947, the veteran was informed in 
writing of the adverse decision and his appellate rights.  
The veteran did not submit a notice of disagreement with the 
adverse decision.  

The evidence considered by the RO in formulating its April 
1947 rating decision may be briefly summarized.  The 
veteran's service medical records do not refer to a kidney 
disorder.  The report of the veteran's December 1945 physical 
examination for service separation states that he exhibited a 
normal genitourinary system.  In his June 1946 Veteran's 
Application for Pension or Compensation for Disability 
Resulting From Service in the Active Military or Naval Forces 
of the United States (VA Form 526), the veteran reported that 
he initially experienced kidney trouble in June 1946.  He 
denied receiving any inservice treatment for a kidney 
disorder.  The report of a March 1947 VA examination for 
compensation purposes conveys that the veteran presented a 
history of having experienced kidney trouble in 1943 while 
stationed in the Aleutian Islands.  The VA examiner 
identified no chronic kidney disorder or other abnormality.  
The veteran was diagnosed with mild left lobe prostate 
hypertrophy.   

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic kidney disorder was received in August 1999, the 
prior version of 38 C.F.R. § 3.156 is for application.  Title 
38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the April 1947 rating 
decision denying service connection for a chronic kidney 
disorder consists of VA examination and clinical 
documentation, private clinical documentation, the transcript 
of the April 2005 video hearing before the undersigned Acting 
Veterans Law Judge, and written statements from the veteran.  
Clinical documentation from Epic/Terrell Community Hospital 
dated in February 1992 states that the veteran was diagnosed 
with hydronephrosis, a left ureteral calculus, and 
microhematuria.  The veteran's August 1999 application to 
reopen his claim of entitlement to service connection for a 
chronic kidney disorder advances that he exhibited a chronic 
kidney disorder upon discharge from active service.  At the 
April 2005 video hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he 
participated in combat in the European Theater of Operations 
during World War II.  He reported that he had been treated 
for a chronic kidney disorder ever since service separation.  
The veteran believed that his chronic kidney disorder 
originated as the result of his cold weather exposure during 
the Battle of the Bulge.  

The clinical documentation from Epic/Terrell Community 
Hospital and the veteran's testimony as to his combat 
experiences constitute new and material evidence in that they 
are of such significance that they must be addressed in order 
to fairly decide the merits of the veteran's case.  As new 
and material evidence has been received, the veteran's claim 
of entitlement to service connection for a chronic kidney 
disorder is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic kidney disorder is 
GRANTED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic kidney 
disorder is to be determined following a de novo review of 
the entire record.  

The veteran contends that service connection is warranted for 
a chronic kidney disorder secondary to his cold exposure 
during the Battle of the Bulge.  He testified that he has 
received ongoing treatment for a chronic kidney disorder 
since service separation.  Clinical documentation of the 
cited treatment is not of record.  

The veteran asserts that service connection is warranted for 
a chronic right arm disorder as he was wounded in the right 
arm when he was struck by shrapnel from the exploding barrel 
of his anti-aircraft gun during combat in April 1945 along 
the Rhine River.  In a June 1996, the veteran related that he 
had shrapnel from a .50 caliber machine gun removed from his 
arm by a Dr. Smith.  He testified at the April 2005 video 
hearing on appeal that his private physician had removed a 
metallic foreign body from his right arm.  While a June 1989 
private treatment entry notes the presence of a "FB x 45 
years," clinical documentation of the cited right arm 
metallic foreign body removal is not of record.  

In the veteran's August 1999 claim for service connection, 
the accredited representative advances that the veteran 
sustained a chronic left leg disorder as the result of the 
need to compensate for his service-connected right knee 
disability and left foot fracture residuals when he fell 
while on a ladder when his right knee "gave out."  The 
veteran has not been afforded a VA examination for 
compensation purposes to determine the nature of his alleged 
chronic kidney disorder, right arm shrapnel fragment wound 
residuals, left leg disorder, and left foot fracture 
residuals.   The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of alleged chronic 
kidney, right arm, left leg, and left 
foot disabilities, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Smith and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after August 2003, 
not already of record, be forwarded for 
incorporation into the record.   

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's claimed chronic kidney, 
right arm, left leg, and left foot 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
The examiner or examiners should advance 
an opinion addressing as to the following 
questions: 

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic kidney 
disability had its onset during the 
veteran's period of active service, 
was consistent with his reported 
combat experiences including cold 
exposure, or otherwise originated 
during such service?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
arm disability had its onset during 
the veteran's period of active 
service, was consistent with his 
reported combat experiences 
including being wounded by shrapnel, 
or otherwise originated during such 
service?  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left leg 
disability had its onset during the 
veteran's period of active service, 
was consistent with his reported 
combat experiences, is etiologically 
related to his service-connected 
disabilities, or has increased in 
severity beyond its natural 
progression secondary to the 
veteran's service-connected 
disabilities?  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
foot disability had its onset during 
the veteran's period of active 
service, was consistent with his 
reported combat experiences, is 
etiologically related to his 
service-connected disabilities, or 
has increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disabilities?  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic kidney disorder on a de novo 
basis and readjudicate his entitlement to 
service connection for a chronic right 
arm disorder to include injury residuals, 
a chronic left leg disorder, and a 
chronic left foot disorder with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


